UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-2233


HOANG TAING,

                Plaintiff - Appellant,

          v.

PENNY PRITZKER, Honorable; Secretary of Commerce; KATHRYN H.
ANDERSON, Honorable; Office of Civil Rights, CENHQ 3H068;
WILLIAM W. HATCHER, Honorable; U.S. Census Bureau/RCC; DANA
JAMES BOENTE, Honorable; US Acting Attorney; LORETTA E. LYNCH,
Honorable; Attorney General,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-01281-TSE-TCB)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Hoang Taing, Appellant Pro Se. Antonia Marie Konkoly, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Hoang Taing appeals the district court’s orders granting

summary judgment to Appellees and denying her Fed. R. Civ. P. 60(b)

motion    for   reconsideration      in       this   employment   discrimination

action.    We affirm in part and dismiss in part.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after the

entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6). The district court’s order granting

summary judgment to Appellees was entered on the docket on July 7,

2014. The notice of appeal was filed on November 10, 2014. Because

Hoang Taing failed to file a timely notice of appeal from the order

granting summary judgment or to obtain an extension or reopening

of the appeal period, we dismiss this portion of the appeal for

lack of jurisdiction.

     Turning     to   the    order   denying         reconsideration,   we   have

reviewed the record and find no reversible error.                 Accordingly, we

affirm the denial of Rule 60(b) relief for the reasons stated by

the district court.         Hoang Taing v. Pritzker, No. 1:13-cv-01231-

TSE-TCB (E.D. Va. filed Nov. 5, 2014; entered Nov. 6, 2014).                   We

dispense with oral argument because the facts and legal contentions



                                          2
are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                                3